Citation Nr: 1820400	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-63 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from May 1966 to March 1968, including service in the Republic of Vietnam.  For his meritorious service, the Veteran was awarded (among other decorations) the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) in Baltimore, Maryland, which increased the Veteran's PTSD disability rating to 30 percent, effective October 12, 2015, the date his claim for increased was received.  Jurisdiction is now with the RO in Newark, New Jersey. 

The Veteran submitted a June 2016 VA Form 21-22 with a statement that he would like a Veterans service organization as claimant's representative; however, the claimant's name was noted to be the Veteran's spouse, and the Veteran's inserted his name underneath, but no representative was noted, or signed the form.  As such, this form is invalid, and the Veteran remains unrepresented.  


FINDING OF FACT

For the entire rating period on appeal, the Veteran's PTSD disability resulted in occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

II. Increased Rating - Applicable Laws, Regulations & Rating Criteria

Increased Ratings- Applicable Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

As applicable here, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service-connected PTSD is currently evaluated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to that Code, PTSD is to be rated under the General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran asserts that his PTSD is worse than the currently assigned 30 percent disability rating; specifically, he indicates that his PTSD should be rated as 50 percent disabling.  

Turning to the evidence, the Veteran underwent a VA examination in November 2015 to assess the severity of his PTSD.  The Veteran reported that his nightmares, sleep impairment, and intrusive memories have increased since his last evaluation in September 2006.  He noted that he averages six hours of sleep per night, but has delayed sleep onset and intermittent waking.  He noted that his nightmares occur every night, and that he has been observed to be yelling in his sleep.  The examiner noted that the Veteran continuous to experience hypervigilance, exaggerated startle response, irritability, social isolation, anxiety, and avoidance of conversations and activities that remind him of his deployment.  The Veteran denied suicidal or homicidal ideation.  His mood was anxious and affect was congruent to content and full ranging.  The examiner indicated that the Veteran was not diagnosed with any other psychiatric disorder other than PTSD, and did not have a diagnosis of traumatic brain injury. 

In terms of social impairment, the examiner further noted that the Veteran has been married for close to fifty years, and had three children, four grandchildren, and one great-grandchild.  He reported that his spouse is 95 percent disabled due to her diabetes and her foot amputation, so he is responsible for her care and household chores, but he receives some help from his son who visits three times a week.  The Veteran further reported that due to stress, he can be verbally aggressive towards his family.  He also noted that he is a "loner," does not socialize with others, but enjoys taking walks around the park in the morning before his spouse wakes up.  

In terms of occupational impairment, the examiner noted that the Veteran service in the Army from May 1966 to March 1968 for which he received the Purple Heart Medal after he was wounded in Vietnam.  He later retired from the NYC Transit Department as a supervisor in 1991.  The examiner indicated that there were no obvious psychiatric signs of occupational impairment that would significantly impact his capacity for productive employment.  

The examiner also stated that the Veteran has not engaged in behavioral health treatment since his last VA examination in September 2006.  He also did not take any psychotropic medications, but reported taking Tylenol PM twice a week to help him sleep.  There was no evidence, and the Veteran denied having any legal difficulties and or behavioral problems.   

The examiner indicated that the symptoms associated with the Veteran's PTSD included anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Though, the examiner concluded that the Veteran's PTSD symptoms resulted in only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran was a reliable historian, and after interviewing him and reviewing previous medical records, he continues to meet the criteria for PTSD, but his PTSD does not preclude gainful employment. 

In his February 2016 notice of disagreement, the Veteran indicated that he disagreed with the assigned 30 percent rating, because "[a]other disability can come up at any time that is related to combat."  He further stated that he should be awarded 50 percent, the full amount that "will cover any other problem" he has.  He also noted that a 50 percent should be warranted, because he still has a medical condition, where he forgets what he is saying sometimes and he has to repeat himself, and forgets things on the stove.  He noted that his spouse has to keep reminding him [to do things] all the time.  He also stated that he keeps yelling at his spouse and grandchildren, and his spouse is scared to sleep in bed with him because he elbows and kicks her.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent disability rating.  Notably, although the November 2015 VA examiner concluded that the Veteran's PTSD resulted occupational and social impairment with occasional decrease in work efficiency, which warrants a 30 percent rating, the examiner also noted that the Veteran's PTSD manifested by difficulty in establishing and maintaining effective work and social relationships.  The Board notes that this is supported by the Veteran's credible and competent lay assertions during the examination, indicating that he is aggressive towards his family, referred to himself as a "loner," and stated that he does not socialize with others. 

The Board as considered whether an even higher rating is warranted; however, the evidence does not show that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.  Furthermore, the Veteran's reports of memory problems and aggression are properly contemplated by the 50 percent rating criteria.  The Veteran denied suicidal and homicidal ideation, and at no point reported any delusions, hallucinations, or was noted to have any other severe symptoms such as near-continuous panic or depression affecting ability to function independently.  In fact, the Veteran indicated that due to his spouse's disability, he is the one who does the chores in the house and takes care of her.  Notably, the Veteran specifically requested a 50 percent disability rating, which the Board grants herein.  Accordingly, the criteria for a 70 percent rating has not been met or approximated. 

On review of all evidence, both lay and medical, the Board resolves all doubt in the Veteran's favor in finding that the weight of the evidence more nearly approximates occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationships, which is manifested by aggressive behavior and isolation from others.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire period on appeal, a 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


